Citation Nr: 1516252	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on August 25, 2010, at John D. Archbold Memorial Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.

In addition to the paper VHA file, the Board has reviewed the Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claim.

The Veteran presented testimony before the undersigned at a travel Board hearing in January 2015.  A transcript of the hearing is associated with the VBMS file.


FINDINGS OF FACT

1.  On August 25, 2010, the Veteran had a total disability permanent in nature from a service-connected disability.
 
2.  The care on August 25, 2010, was rendered in a medical emergency of such a nature that delay would have been hazardous to life or health, and federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services, incurred on August 25, 2010, at John D. Archbold Memorial Hospital, Thomasville, Georgia, have been met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist under the provisions of the Veterans Claims Assistance Act of 2000 is not necessary.

On August 25, 2010, the Veteran presented for emergency treatment at John D. Archbold Memorial Hospital, Thomasville, Georgia.  He reported that he was unsure whether his abdominal pain was related to his heart disability.  He further reported that on the recommendation of a VA employee, he sought treatment at the closest emergency room.  See November 2010 Notice of Disagreement, January 2011 VA Form 9 and January 2015 hearing transcript.  He was discharged the same day and sought follow-up treatment at a VA facility.  The Veteran seeks reimbursement for his private treatment costs.

When a Veteran receives treatment at a non-VA facility without prior authorization, as in this case, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met, 38 U.S.C.A. §§ 1725 and 1728.  As explained below, because all of the criteria outlined in 38 U.S.C.A. § 1728 are met, consideration of the Veteran's entitlement to reimbursement for unauthorized medical expenses under 38 U.S.C.A. § 1725 is moot.  

In general, under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) ; and

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 17.120. 

The standard of a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b); 17.1002(b).  Medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53.

All three statutory requirements found in 38 U.S.C.A. § 1728 must be met before the reimbursement may be authorized.  38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

After reviewing the evidence of record, the Board finds the criteria for reimbursement under 38 U.S.C.A. § 1728 have been met. The Veteran was in receipt of a permanent and total disability rating for a service-connected disability (ischemic heart disease, effective August 20, 2010) at the time of the non-VA emergency room treatment on August 25, 2010.  Thus, the Board finds criterion (a) is met.  

The Board finds criterion (b) is also met.  On August 25, 2010, the Veteran has experiencing increased abdominal pain, and it was not clear to him whether this pain was related to his history of heart problems.  Although the Veteran stated that he had been experiencing these symptoms for several days prior, he also stated that the symptoms had increased in severity.  He called VA and was told to go to the nearest emergency facility.  Clearly then, regardless of the ultimate diagnosis of abdominal pain, his condition was emergent.  Again, the standard for determining an emergent condition that immediate medical attention is required is based on that of a "prudent layperson."  In other words, the Board must view the surrounding circumstances of the Veteran's condition through the lens of the person not equipped with the medical knowledge, education and training of a doctor or nurse, or the foresight of after attained diagnosis, but the view of a layperson leading up to the incident.  In viewing the totality of the circumstances that led up to the Veteran receiving care at John D. Archbold Memorial Hospital, the Veteran's condition was in fact an emergency that a prudent person would have sought immediate medical attention.  

Finally, the Board finds criterion (c) is met.  Specifically, the Board finds that in such an emergent circumstance a VA facility was not feasible.  In finding the Veteran's condition emergent, as set out above, the Veteran sought out the closest medical facility which was John D. Archbold Memorial Hospital, in his hometown.  The Board points out that the closest VAMC (in Gainesville, Florida) is over 140 miles from the Veteran's home, and the closest VA outpatient clinic (in Tallahassee, Florida) is more than 30 miles from the Veteran's home and does not have an emergency department.  Therefore, the Board finds that any VA facility cannot be considered a reasonable option for the Veteran's medical needs on August 25, 2010. 

For these reasons outlined above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for payment of or reimbursement for expenses associated with unauthorized medical treatment furnished on August 25, 2010, under 38 U.S.C.A. § 1728, have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on August 25, 2010, at John D. Archbold Memorial Hospital, Thomasville, Georgia, is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


